Citation Nr: 0109769	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  97-22 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the reduction in the disability evaluation for the 
veteran's service-connected herniated nucleus pulposus with 
arthritis, from 40 percent to 20 percent, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982, from November 1984 to March 1985, from 
December 1990 to May 1991, and from August 1991 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The Board remanded this case to the RO 
for further development of the evidence in December 1999, and 
the case has since been returned to the Board.

The Board notes that the matter on appeal is limited to the 
question of whether the April 1997 reduction of the noted 
disability rating was proper and does not include the 
question of whether an increased evaluation is warranted for 
the veteran's disability.  The Board referred the latter 
issue to the RO for appropriate action in the December 1999 
remand, and, in a July 2000 rating decision, the RO did 
increase the evaluation to 40 percent.  However, the veteran 
has not initiated an appeal of the July 2000 rating decision 
to date, and the propriety of his current evaluation is 
therefore not a question currently before the Board.  Also, 
the 40 percent evaluation was effectuated only as of April 
2000, and, as such, the question of the propriety of the 
prior reduction to 20 percent, which had been made effective 
as of July 1997, remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to the reduction in the evaluation of the veteran's 
back disorder, there was evidence of tenderness over the 
spinal column, forward flexion to 45 degrees, extension to 20 
degrees, lateral flexion to 15 degrees bilaterally, left 
lateral rotation to 20 degrees, right lateral rotation to 15 
degrees, and evidence of discomfort with motion.

3.  An examination conducted in conjunction with the present 
appeal revealed evidence of tenderness in the lumbar area, 
forward flexion to 60 degrees, backward extension to 20 
degrees, bilateral lateral flexion and rotation to 20 
degrees, and evidence of discomfort with motion.

4.  In December 1996, the RO proposed reducing the evaluation 
for the veteran's service-connected back disability from 40 
percent to 20 percent on the basis of evidence showing an 
improvement in the disability; the reduction was effectuated 
in an April 1997 rating decision and made effective as of 
July 1997, following notice to the veteran of his right to 
submit additional evidence and provide testimony on the 
matter.


CONCLUSION OF LAW

The criteria for a reduction in the evaluation of the 
veteran's service-connected herniated nucleus pulposus with 
arthritis from 40 percent to 20 percent were met, and the 
reduction was proper.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.105, 3.321, 3.344, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5292, 5293, 5295 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim and that no further assistance is required in 
order to comply with VA's statutory duty to assist him in 
developing the facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
(relevant sections of which are to be codified at 38 U.S.C.A. 
§§ 5103A and 5107(a)); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Specifically, the RO has afforded 
the veteran comprehensive VA examinations, and all records of 
reported treatment have been obtained by the RO.  Moreover, 
in the June 1997 Statement of the Case and in a January 2000 
letter following the December 1999 remand, the RO informed 
the veteran of the evidence necessary for entitlement to the 
claimed benefit.  The Board notes that the veteran did not 
respond to the January 2000 letter.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991). 

The Board is cognizant that the veteran's appeal arose prior 
to the enactment of the VCAA and that he has not, to date, 
been provided with an opportunity to offer argument on that 
particular law.  However, as the RO has completed development 
of this claim in a manner that meets the due process 
standards of the VCAA, a remand would serve no useful 
purpose. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expenditure of VA's resources is, 
therefore, not warranted.  

In reviewing the evidence in this case, the Board observes 
that the RO granted service connection for a back disorder in 
a July 1995 rating decision and assigned a 40 percent 
evaluation, effective from April 1994.  The RO based the 
grant on service medical records showing progressive low back 
pain in service and the findings from an October 1994 VA 
spine examination.

During the October 1994 VA spine examination, the veteran 
complained of low back pain, including a recent four-day 
episode which required bedrest and the use of a cane.  The 
veteran also reported that he was undergoing chronic 
antiinflammatory therapy.  The examination revealed a well-
developed musculature of the lower back, with tenderness over 
the spinal column.  Range of motion testing revealed forward 
flexion to 45 degrees, extension to 20 degrees, lateral 
flexion to 15 degrees bilaterally, left lateral rotation to 
20 degrees, and right lateral rotation to 15 degrees.  A 
slight antalgic gait to the right was noted, and the veteran 
grunted with range of motion activity.  X-rays revealed 
degenerative arthritis and multi-level disc space narrowing 
of the lumbar spine.  The diagnoses were a history of trauma 
to the back, a history of a herniated nucleus pulposus, and 
degenerative arthritis and disc disease of the lumbar spine, 
with limited range of motion.  

The veteran underwent a VA spine examination in November 
1996.  During this examination, the veteran complained that 
he was unable to stand for more than an hour without a 
sitting break for 14 minutes, to lift more than 20 pounds, or 
to bend and twist.  Other reported symptoms included knife-
like and radiating pain and muscle spasms that contorted the 
spine and left a "bruised-type" feeling.  The veteran did 
note that his back had been better since he had not been 
working.  The examination revealed no postural abnormalities 
or fixed deformities, but there was tenderness in the lumbar 
area.  Range of motion testing revealed forward flexion to 60 
degrees, backward extension to 20 degrees, and bilateral 
lateral flexion and rotation to 20 degrees.  The veteran did 
groan with range of motion activity.  There was no pain on 
straight leg raising or any motor sensory deficit.  The 
diagnoses were degenerative arthritis of the lumbar spine; 
degenerative disc disease with a history of bulging discs, 
episodes of muscle spasm associated with degenerative 
arthritis and disc disease, and episodes of radicular pain 
without evidence of actual radiculopathy.

Subsequent to this examination, in a December 1996 rating 
action, the RO proposed to reduce the evaluation of the 
veteran's service-connected back disorder to 20 percent.  In 
compliance with the procedural requirements of 38 C.F.R. 
§ 3.105(e) (2000), the RO, in a December 1996 letter, 
informed the veteran of his rights regarding the submission 
of evidence and the scheduling of a personal hearing.  
However, he did not respond.  In the appealed April 1997 
rating decision, the RO reduced the evaluation from 40 
percent to 20 percent, effective from July 1997.

In August 1997, the RO received copies of VA treatment 
records from 1996 and 1997.  Several of these records reflect 
the veteran's complaints of low back problems prior to the 
effective date of the rating reduction.  Specifically, a 
September 1996 record indicates full range of motion of the 
lumbar spine, while a February 1997 record reflects that 
forward flexion, lateral bending, and extension were reduced 
to an unspecified degree by pain.

The veteran was afforded an RO hearing in conjunction with 
this appeal in September 1997.  During the hearing, he 
testified that that his back disorder was still of sufficient 
severity as to warrant a continued 40 percent evaluation.  
The veteran reported that he was still taking muscle 
relaxers, Tylenol, and Motrin.
Also, the veteran testified that he was working as a 
teacher's aide but had lost his prior job as a cook.  
Specific symptoms reported by the veteran included limited 
weightbearing, limits to walking distances, muscle spasms, 
and radiating pain.  The veteran essentially reiterated these 
complaints during a July 1999 videoconference hearing before 
the undersigned.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b) (2000), which require that 
only evidence of sustained material improvement under the 
ordinary conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those in 
effect for less than five years, re-examinations disclosing 
improvement will warrant a rating reduction.  38 C.F.R. 
§ 3.344(c) (2000).  Accordingly, although the general rating 
provisions must be considered (e.g., 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.13 (2000)), the provisions of 38 C.F.R. § 3.344(a) 
and (b) are inapplicable in this case because the veteran's 
prior 40 percent disability evaluation had been in effect for 
less than four years at the time of the reduction. 

In the appealed rating decision, the RO indicated that the 
veteran's back disability had been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5293 (2000).  In the most 
recent rating decision, dated in July 2000, the listed code 
sections were Diagnostic Codes 5010 and 5295.  The Board has 
considered all of these diagnostic codes in reaching a 
decision in this case.

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under that code, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5292 provides that a 40 percent evaluation 
requires severe limitation of motion of the lumbar spine.

Under Diagnostic Code 5293, moderate intervertebral disc 
syndrome, characterized by recurring attacks, warrants a 20 
percent evaluation.  Severe intervertebral disc syndrome, 
characterized by recurring attacks with intermittent relief, 
warrants a 40 percent evaluation.  Application of that code 
also requires consideration of 38 C.F.R. §§ 4.40 and 4.45 
(2000), which address such symptoms as painful motion and 
functional loss due to pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); VAOPGCPREC 36-97 (December 12, 
1997).

Under Diagnostic Code 5295, lumbosacral strain with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position warrants a 20 
percent evaluation.  A 40 percent evaluation is in order in 
cases of severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

In comparing the medical evidence upon which the 40 percent 
evaluation was initially predicated with the evidence upon 
which the reduction to a 20 percent evaluation was based, the 
Board finds that overall improvement in the veteran's back 
disability was shown at the time of the proposed reduction.  
The Board does acknowledge that both the 1994 and 1996 
examinations revealed tenderness of the lumbosacral spine and 
a verbal reaction from the veteran upon range of motion 
testing, suggesting discomfort.  However, the most 
significant difference between the 1994 and 1996 VA 
examinations was the improvement in range of motion of the 
lumbar spine.  Specifically, the 1994 examination revealed 
forward flexion to 45 degrees, whereas the 1996 examination 
revealed forward flexion to 60 degrees and also indicated 
smaller increases in lateral flexion and right lateral 
rotation.  This improved symptomatology in 1996 was not 
offset by more severe symptoms; while the veteran reported 
episodes of muscle spasm, such were not objectively 
demonstrated.  Moreover, there was no other medical evidence 
from that period of time which suggested a more severe 
disability.  Overall, the back disability picture, as shown 
by the 1996 examination, is aptly described as no more than 
moderate in degree.

Additionally, the Board finds that the 1996 VA examination 
was adequate for rating purposes.  As indicated above, the 
report of that examination did not include such diagnostic 
studies as X-rays.  However, the studies performed in 
conjunction with the 1996 examination, including range of 
motion testing, were sufficient to determine the severity of 
the veteran's disability and to address the specific criteria 
of the diagnostic codes listed above.  Moreover, following 
the RO's proposal to reduce the disability evaluation, the 
veteran was afforded a period of 60 days to submit any 
additional medical evidence that he wished to have considered 
in regard to the proposed reduction.  He submitted no 
evidence, medical or otherwise, during that period.

Overall, the Board has considered the evidence of record but 
finds that the reduction in the veteran's disability 
evaluation for a herniated nucleus pulposus with arthritis 
from 40 percent to 20 percent was proper in view of the 
criteria of Diagnostic Codes 5010, 5292, 5293, and 5295.  
Severe lumbosacral strain, severe lumbosacral disc syndrome, 
or severe limitation of motion of the lumbosacral spine were 
not shown during the relevant period of time.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for restoration of the 40 percent evaluation.  In reaching 
this decision, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)). 

Finally, the Board observes that, at the time of the 
reduction, there was no evidence of "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization" so as to have rendered impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2000).  

The rating schedule contemplates, of course, that service-
connected disabilities may vary in their relative degree of 
severity from time to time, and the veteran is free to submit 
a claim for an increased evaluation at any time in the 
future.


ORDER

The reduction in the disability evaluation for the veteran's 
service-connected herniated nucleus pulposus with arthritis, 
from 40 percent to 20 percent, was proper, and the appeal is 
denied.



		
JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

